Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 06, 2020

The Court of Appeals hereby passes the following order:

A19A1689. BENTLEY v. EDGEWORTH ET AL.

      On February 26, 2019, this Court granted the appellant’s application for
interlocutory review of the trial court’s denial of her motion to dismiss the petition
seeking to disinter the remains of two men, John Francis Edgeworth and John Alan
Keith. Thereafter, Bentley filed a timely notice of appeal. After further consideration,
and upon a thorough review of the record, we dismiss the appeal as improvidently
granted.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/06/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.